Citation Nr: 0906627	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-32 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The appellant served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, declined to reopen the 
Veteran's claims for service connection for bilateral hearing 
loss, bilateral pes planus, residuals of a lumbar spine 
injury with degenerative disc disease and a skin condition 
claimed as a rash on chest and back.    

The Board notes that the Veteran's representative indicated, 
in his April 2008 Appellant's Brief, that the issue of 
reopening a claim of service connection for otitis media is 
still on appeal.  However, as this issue was reopened and 
service connection granted in a November 2007 rating decision 
as part of service connection for cluster headaches, this 
issue is no longer on appeal.  See Grantham v. Brown, 114 
F.3d 1156 (1997).

In April 2008 decision, the Board denied the Veteran's claims 
to seeking to reopen previously denied claims for entitlement 
to service connection for bilateral hearing loss, residuals 
of a lumbar spine injury with degenerative disc disease and a 
skin condition claimed as a rash on chest and back, and 
remanded the Veteran's claim seeking to reopen a previously 
denied claim for entitlement to service connection for 
bilateral pes planus for additional development.  As the 
required development has been completed, this issue is again 
before the Board for further appellate review.    

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).



FINDINGS OF FACT

1.  A July 2001 rating decision denied the Veteran's claim 
for service connection for bilateral pes planus.  The Veteran 
did not file a notice of disagreement (NOD) and the decision 
is final.

2.  Evidence added to the record since the July 2001 decision 
does not relate, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the Veteran's service connection claim for 
bilateral pes planus.


CONCLUSION OF LAW

1.  The July 2001 rating decision, which denied the Veteran's 
service connection claim for bilateral pes planus, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
July 2001 rating decision sufficient to reopen the Veteran's 
claim for service connection for bilateral pes planus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

In this case, the duty to notify was satisfied, collectively, 
by way of letters sent to the appellant in January 2004, 
March 2004, September 2006, 
and June 2008 that fully addressed all notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  In the June 2008 
letter, the appellant was also provided with the notice 
regarding reopening a claim based on aggravation, as was 
required by the April 2008 remand.  Although these notice 
letters were not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a September 
2008 supplemental statement of the case issued after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in June 2008 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection based 
on aggravation, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the claims file.  It 
should be noted that the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c) (4) (III).  Significantly, neither the appellant 
nor his or her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Evidence

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2008).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in July 2001.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

In the July 2001 decision, the RO denied the Veteran's claim 
for service connection for bilateral pes planus, finding that 
the evidence showed that the Veteran's pes planus existed 
prior to service and that there was no evidence that his pes 
planus was permanently worsened as a result of service.  
Since the Veteran did not file a timely NOD, the decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  The Veteran filed to reopen the claim in 
October 2003 and has perfected an appeal to the Board.  

The evidence received by VA since the July 2001 decision is 
as follows: private medical records showing treatment from 
June 2000 to June 2002 from Dr. D.V.; private medical records 
showing treatment from January 2003 to March 2003 from Dr. 
C.L.; private medical records showing treatment from October 
2002 to March 2004 from Leonard Rheumatology Clinic; VA 
medical records showing treatment from October 1996 to 
September 2007, and November 2007 VA examination reports from 
his joints, skin and audiology examinations.  

The only medical records showing treatment for the Veteran's 
feet are from September and December 1996 and these were part 
of the record and considered at the time of the July 2001 
rating decision.  With regard to the remainder of this 
evidence, since these medical records and reports are not 
redundant of any other evidence previously considered and 
were not part of the record at the time of the July 2001 
decision, they are considered new evidence.  However, none of 
these new records show treatment for a foot condition.  As 
such, while these records are new, they do not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim, and are therefore not material.  

As to the lay statements by the Veteran regarding his foot 
condition, they cannot be accepted as competent evidence to 
the extent that they purport to establish a medical nexus or 
the presence of a disability, see Espiritu v. Derwinski, 2 
Vet. App. 492, or provide a sufficient basis for reopening 
the previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995).  

Because none of the evidence submitted since July 2001 raises 
a reasonable possibility of substantiating the Veteran's 
claim to reopen the previously denied claim for entitlement 
to service connection for bilateral pes planus, it is not new 
and material evidence.  The Board therefore must deny the 
application to reopen a claim of entitlement to service 
connection for bilateral pes planus.  Accordingly, the 
benefit sought on appeal must be denied.  


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for bilateral pes planus 
is not reopened and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


